Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following Double Patenting rejection withdrawn:
Claims 1-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 12, 13, 15-17, 19-29, 31 of copending Application No. 16/618137.
The Applicant filed a Terminal Disclaimer which was approved on 6/7/21 to withdraw this rejection.

Reasons for Allowance
The steps of this method appear to be free of the art.  It is known to co-culture yeasts and bacteria to form and isolate biofilms (see Thein et al. pg, 673, col 2 and Abe et al. Abstract) but not beneficial bacteria and biofilm forming bacteria.  The Prior art of Zhandalgarova et al.  (in IDS 2/20/2019) is very close, but it is only an abstract and does not provide sufficient guidance on how the biofilm was formed.  Also Deepika et al. (section 3.3-3.5) does disclose the co-culture of Bacillus tequilensis and Pseudomonas aeruginosa, but Pseudomonas aeruginosa is a not a beneficial bacterial, but a pathogen. The inventors own work on this topic was not published until 2018 (Yahav et al.).  
	It is also noted that Figures 10-13 in the Specification show that co-culturing L. plantarum + B. subtilis produces a biofilm that protects the bacteria to enhance stability during storage (Figure 10), heat treatment (Figure 11), and under intestinal conditions (Figure 12).  The prior art is silent on these features.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699